Citation Nr: 0414458	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.  


FINDINGS OF FACT

1.  The veteran's hypertension, first shown within the first 
year after separation from service, is more likely than not 
causally related to his military service.  He was using 
medication for treatment of hypertension within the first 
year after separation from service.

2.  The veteran's service-connected irritable bowel syndrome 
is no more than mildly disabling.  


CONCLUSIONS OF LAW

1.  Hypertension, manifested to a compensable degree within 
the first post-service year, may be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

2.  The criteria for an initial compensable rating for 
irritable bowel syndrome (IBS) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7319 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002).  In this case, preadjudication notice and 
assistance was provided to the veteran.  In this regard, the 
veteran filed his claims for service connection in October 
2002.  Notice and assistance provisions of the VCAA were 
noted in correspondence issued in October 2002.  In an April 
2003 rating decision, the RO adjudicated the claims on 
appeal.  The claim of entitlement to an initial compensable 
rating for irritable bowel syndrome is a downstream issue 
following the grant of service connection in the April 2003 
decision. 

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the July 2003 
Statement of the Case (SOC), October 2002 letter, and 
associated correspondence issued since the appellant filed 
his claims, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the July 2003 SOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the October 2002 letter.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 38 
C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Entitlement to service connection for hypertension

A review of the service medical records does not document a 
diagnosis or findings of heart disease, including 
hypertension.  

Private medical records dated in September 1999 show that the 
veteran was seen for follow-up of elevated blood pressure.  
At that time, his blood pressure was 158/98.  He was on a 
restricted diet and medication.  Records dated in October 
1999, show a diagnosis of hypertension.  It was also noted 
that he was doing well with his medication taken once a day.  
Records dated in January 2000 show that his hypertension was 
controlled with medication.  In April 2000, the veteran was 
placed on additional medication for his hypertension.  His 
blood pressure was 180/100.  Records between July 2000 to 
August 2002 document treatment of hypertension with periods 
when it was described as controlled with medications and not 
well-controlled.

The veteran was accorded a VA hypertension examination in 
February 2003.  He reported a diagnosis of hypertension in 
1999.  He also reported continued medication for his 
hypertension.  His blood pressure readings were, 166/92; 
147/82; and 126/84.  The diagnosis was arterial hypertension.  

In March 2003 a private physician reported first seeing the 
veteran in August 1999.  He reported that hypertension was 
seen on examination conducted August 31, 1999.  The veteran 
was placed on medication at time and has continued since.  

The veteran was accorded a VA general medical examination in 
April 2003.  A history of hypertension, several years was 
noted.  It was noted that the veteran continued very good 
treatment for hypertension.  His blood pressure readings were 
within normal limits.  The diagnosis was hypertensive 
vascular disease, under treatment.  

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
a hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

The Board notes that the service medical records do not 
document a diagnosis or findings of hypertension.  A private 
physician, however, has opined that hypertension was 
diagnosed in August 1999.  It was noted that medication was 
prescribed at that point.  Records for later in 1999 show 
that his hypertension was under control with medication.  
Continuous use of medication to control hypertension warrants 
a compensable rating.  Thus, hypertension is shown to a 
compensable degree within the presumptive first year after 
discharge from service, thereby warranting entitlement to a 
grant of service connection on the basis of the legal 
presumption.

II.  Entitlement to an initial compensable rating
for irritable bowel syndrome

The veteran is appealing the original assignment of 
disability evaluation following an award of service 
connection for irritable bowel syndrome.  In such case, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The RO has evaluated the appellant's service-connected 
irritable bowel syndrome as noncompensable under 38 C.F.R. § 
4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a 
noncompensable rating is assigned for mild impairment 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance and abdominal distress.  A 30 
percent rating is assigned in cases with severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation and more or less constant abdominal distress.  
See 38 C.F.R. § 4.114.

The veteran seeks a compensable evaluation for irritable 
bowel syndrome.  He has reported that his service-connected 
irritable bowel syndrome is productive of severe cramps and 
diarrhea with episodes occurring three to four to three times 
weekly.  

To summarize, the veteran's statements describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

The evidence shows that at most the veteran has mild 
irritable bowel syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress. There is no 
evidence of record of moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress.  In this regard, the April 2003 VA examination 
showed a moderately obese abdomen with no organs or masses 
felt.  The bowel sounds were normal.  The kidneys were not 
felt.  The diagnosis was irritable bowel syndrome, mild.  
Thus, the Board finds that a disability evaluation in excess 
of zero percent for irritable bowel syndrome is not warranted 
under Diagnostic Code 7319.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the irritable bowel syndrome 
was more than mildly disabling (i.e. the criteria for a 
noncompensable rating).  Thus "staged ratings" are 
inapplicable to this case.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to an irritable bowel syndrome beyond the 
industrial impairment acknowledged by the schedular rating.

In conclusion, since no more than mild irritable bowel 
syndrome is demonstrated, the Board must conclude that that 
the evidence preponderates against the claim for an initial 
compensable rating for irritable bowel syndrome; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  He is notified that he is free to seek 
treatment at such time as he is having one of the reported 
exacerbations of his symptoms, thus possibly providing a 
basis to reopen the increased rating claim.


ORDER

Entitlement to service connection for hypertension is 
granted.  

Entitlement to an initial compensable evaluation for 
irritable bowel syndrome is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



